Citation Nr: 0305355	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  95-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right knee 
disability as secondary to service-connected disability.  

3.  Entitlement to service connection for right hip 
disability as secondary to service-connected disability.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic sinusitis with decreased smell.  

5.  Entitlement to an initial compensable evaluation for cyst 
removal scar of the right malar area.  

6.  Entitlement to an increased (compensable) evaluation for 
status post right ankle fracture with traumatic arthritis and 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to October 
1988. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied service 
connection for hypertension, service connection on a 
secondary basis for right knee and right hip disabilities, 
and an increased (compensable) rating for status post right 
ankle fracture with traumatic arthritis and degenerative 
joint disease (hereinafter right ankle disability).  The 
decision also granted service connection for chronic 
sinusitis with decreased smell and cyst removal scar of the 
right malar area, each evaluated as noncompensably disabling 
from February 24, 1994.  In a July 2002 rating decision, the 
evaluation for sinusitis was increased to 10 percent from 
February 24, 1994.  

This case was previously before the Board and was remanded to 
the RO in November 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran failed to report for VA examinations 
scheduled in January 2001 and July 2002.  

3.  The medical evidence of record does not demonstrate that 
the veteran's hypertension is related to service.

3.  Service connection is in effect for a right ankle 
disability.  

4.  A current right knee disability is not shown by the 
evidence of record.  

5.  A current right hip disability is not shown by the 
evidence of record.  

6.  The veteran's chronic sinusitis is manifested by 
subjective complaints of sinus headaches every couple of 
months and thick discharge from and crusting of the nasal 
passages.  Clinical evaluation revealed no tenderness, 
crusting or purulence.  

7.  Prior to August 30, 2002, the veteran's cyst removal scar 
of the right malar area was not shown to result in 
disfigurement.  

8.  From August 30, 2002, the veteran's cyst removal scar of 
the right malar area is shown to be depressed on palpation, 
resulting in disfigurement.  

9.  The veteran's right ankle disability is not productive of 
limitation of motion.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A right knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

3.  A right hip disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

4.  The criteria for an initial rating in excess of 10 
percent for chronic sinusitis with decreased smell have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510 (prior to 
and from October 7, 1996).  

5.  Prior to August 30, 2002, the criteria for an initial 
compensable evaluation for cyst removal scar of the right 
malar area have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7800 (prior to August 30, 2002).

6.  From August 30, 2002, the criteria for a 10 percent 
rating for cyst removal scar of the right malar area have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (from 
August 30, 2002).  

7.  The criteria for a compensable evaluation for right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5010, 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the March 1995 Statement of the Case 
(SOC), and the May 1995 and July 2002 Supplemental Statements 
of the Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOCs also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA and 
private treatment records and reports of VA examinations.  No 
outstanding records have been identified.  In correspondence 
received in May 2001 and May 2002 Drs. P. K. and P. K. stated 
that they had no records pertaining to the veteran.  The RO 
completed the development ordered in the Board's November 
1997 remand to the extent possible.  In this regard, the 
Board notes that the veteran failed to report for VA 
examinations scheduled in January 2001 and July 2002.  The 
Court has held that VA's duty to assist the veteran is "not 
always a one-way street" and that the veteran must be 
prepared to cooperate with VA's efforts to obtain all 
relevant evidence.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds 
nothing in the new legislation indicating an intent to 
relieve the claimant of any obligation to cooperate.

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in May 
2001.  This letter not only explained in plain language what 
evidence was needed to substantiate the claims, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  Service Connection Claims

Factual Background

Service connection is currently in effect for a right ankle 
disability, evaluated as noncompensably disabling.  

The service medical records reveal elevated blood pressure 
readings during a stress test in September 1987.  The records 
are negative for complaints or diagnoses relative to the 
right knee or right hip.  

On VA examination in May 1990, the veteran's blood pressure 
was 130/92.  The diagnosis was mild hypertension.  

On VA hypertension examination in March 1994, the veteran's 
medical history included high blood pressure for two to three 
years.  The record suggested that the veteran took medication 
for hypertension.  The veteran reported that he had had 
numerous problems with chest pains and had gone to the 
emergency room more than once.  On objective evaluation, his 
blood pressure was 122/80.  The diagnosis was essential 
hypertension.  

VA joints examination in March 1994 noted that the veteran's 
right knee was painful secondary to him favoring it when he 
walked.  Otherwise, there was no problem.  

On VA hip examination in March 1994, the veteran stated that 
his right hip hurt secondary to his ankle problem.  He 
reported that when he did excess walking or running, going up 
stairs, or walking over five blocks, he had pain.  If he 
tried to run, he had pain the following day.  Objective 
findings were negative on any forced type of movements.  
There was normal rotation.  The diagnosis was hip pain 
secondary to having to walk with a right ankle that was 
painful.  It was noted that he also had that in a dictation 
on his right knee, as well, with the same type of mechanism.  

In October 1996, the veteran testified that his service 
medical records showed borderline elevated hypertensive 
readings.  He indicated that there was not a big deal made 
about it in service and that he did not see a doctor.  He 
stated that after service he was on medication for a while 
but was taken off it because his blood pressure was 
borderline.  He was told to watch his diet.  The veteran 
denied having any trauma to the right knee or right hip in 
service.  He indicated though that the more he favored his 
service-connected right ankle disability the more pain he 
felt in his right knee and right hip.  See October 1996 
hearing transcript [T].  

On VA joints examination in August 1998, the veteran reported 
having insidious onset of pain in the right knee and right 
hip due to his favoring his right ankle.  He denied any 
specific injury to the right knee.  Clinical evaluation of 
the right knee revealed normal range of motion and no 
tenderness or effusion.  Range of motion of the right hip was 
within normal limits.  X-rays of the right knee and right hip 
were negative.  

In a November 1998 statement, Dr. M. S., the Chief of the 
Cardiology Section at the VA Medical Center (VAMC) in Ann 
Arbor, Michigan opined, after reviewing the veteran's medical 
records, that it was at least as likely as not that the 
veteran's hypertension did not develop while he was in the 
military service.  Dr. S. supported his opinion by noting 
that while the veteran was found to have elevated blood 
pressure on two different occasions in service the great 
majority of the blood pressure readings taken in service were 
in the normal range.  Dr. S. also noted that the veteran had 
a history of anxiety which may have accounted for the two 
elevated blood pressure readings rather than from undiagnosed 
and untreated essential hypertension.  

In November 2000, Dr. W. B., a staff physician at the Ann 
Arbor VAMC, reviewed the veteran's medical records and noted 
that while elevated blood pressure readings were shown in 
service an echocardiogram in June 1987 was normal, which 
indicated that the veteran was not affected by his borderline 
high blood pressure.  Dr. B. indicated that a thickened 
mitral valve is an echocardiogram finding and does not 
represent the result of high blood pressure.  He indicated 
that this is supported by a later echocardiogram performed in 
October 1992 which showed normal valves.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain diseases, including 
hypertension, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

A.  Hypertension

Initially, the Board notes that VA examinations were 
scheduled in conjunction with this claim in January 2001 and 
July 2002.  However, the veteran failed to report for these 
examinations.  When a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a)(b).  
Although the veteran's representative has asked that the 
veteran be afforded another opportunity to report for 
examination, the Board notes that the veteran has not 
provided any reason, justification or good cause, explaining 
why he did not report for the prior examinations.  The 
evidence reflects that the veteran was informed of the 
consequences of his failure to report for the examination.  
As the veteran has offered no good reason for his failure to 
report, the Board will adjudicate the claim based on the 
evidence of record.

In the instant case, the competent medical evidence shows 
that the veteran currently has hypertension.  However, this 
evidence does not show that this disability was incurred in 
or aggravated by the veteran's active service, nor does it 
show that hypertension was manifested to a compensable degree 
within a year after service.  The Board acknowledges that the 
veteran did appear to have elevated blood pressure readings 
during his period of service.  However, there is no competent 
medical evidence that the veteran was actually diagnosed with 
hypertension during active service.  Hypertension was 
initially diagnosed on VA examination in May 1990, more than 
a year after discharge.  In a November 1998 statement, a VA 
physician opined, after reviewing the medical records, that 
it was less likely than not that the veteran's hypertension 
developed while he was in service.  There has been no opinion 
offered to contradict the conclusion of the VA physician 
against service connection.  

There being no competent medical evidence that the veteran's 
current hypertension was present during service, or otherwise 
incurred in or aggravated by service, the Board finds that 
the preponderance of the evidence is against the claim.  
Consequently, the veteran's claim of entitlement to service 
connection for hypertension must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Right Knee and Right Hip

The Board notes that the veteran has confined his contentions 
in this case to the principles of secondary service 
connection, and has never alleged direct service connection.  
As such, the Board has limited its analysis accordingly.

Upon review, the Board notes that the medical evidence is 
negative for current right knee and right hip disabilities.  
VA examinations in March 1994 and August 1998 revealed normal 
findings regarding the right knee and right hip.  In the 
absence of current right knee and right hip disabilities, 
service connection is not warranted.  The case law is well 
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  Although the veteran, 
as a lay person, is competent under the law to testify about 
the symptoms that he has experienced or observed during or 
following service, he is not competent to diagnose a 
disability or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, the claims for service connection on a 
secondary basis for right knee and right hip disabilities 
must be denied.  

II.  Increased Rating Claims

Factual Background

In a January 1991 rating decision, the RO granted service 
connection for a right ankle disability, evaluated as 
noncompensably disabling.  

The veteran filed an increased rating claim for his right 
ankle disability in February 1994.  He also requested service 
connection for sinusitis and a facial scar.  

On VA joints examination in March 1994, the veteran 
complained of swelling in the right ankle if he was on it for 
a long time or tried to move or do excess things.  He 
indicated that the pain occasionally woke him up and that he 
could not participate in sports like running or basketball.  
A history of surgery in 1986 to remove spurs was noted.  
Objective findings showed pain when he plantar flexed the 
foot forcefully or if he everted or inverted it.  Most of the 
pain was just anterior to the lateral malleolus on the right 
side.  There was no swelling or deformity.  Range of motion 
of the right ankle was normal, but he did have pain on 
dorsiflexion.  The diagnosis was pain in the post-surgical 
area of the right ankle.  

On VA scars examination in March 1994, the veteran reported 
having an infection removed from his right malar area in 
service.  Objective findings noted a 1/2 - 3/4 inch scar that was 
pink and normal.  There was no keloid formation.  The scar 
was slightly depressed, about 1/16 of an inch or less.  The 
scar was not painful or tender.  The examiner indicated that 
the scar was not disfiguring.  There was no loss of function 
of the part affected.  The diagnosis was scar, secondary to 
cyst removal over the right malar area.  

On VA sense of smell examination in March 1994, the veteran 
reported that he fractured his nose in service and had 
problems with his sinuses and congestion.  He complained that 
he was always congested with some decreased breathing.  He 
stated that he could smell gasoline, a skunk, coffee and 
toast if it was burnt well.  Objective findings revealed that 
the nose was wide open, bilaterally, and that the veteran 
appeared to breathe normally.  His tympanic membranes looked 
normal, as well.  The diagnosis was chronic sinusitis with 
chronic decrease in sense of smell.  

In a November 1994 rating decision, the RO granted service 
connection for chronic sinusitis and cyst removal of the 
right malar area; each evaluated as noncompensably disabling 
from February 24, 1994.  

In October 1996, the veteran testified that his right ankle 
symptomatology included swelling with repetitive motion, 
soreness and some limitation of motion.  Regarding his 
sinuses, the veteran indicated that had sinus headaches every 
couple of months and that he had missed work because of sinus 
headaches.  He stated that he had thick discharge from his 
nose and crusting in the nasal passages.  His nose was tender 
to pressure.  Regarding his scar, the veteran denied any 
tenderness, but indicated that it sometimes itched.  He felt 
that the scar was disfiguring.  See October 1996 hearing 
transcript.  

On VA sinus examination in August 1998, the veteran denied 
any purulent discharge from his nose, but indicated that he 
could be short of breath when climbing stairs by the time he 
reached the top of a single flight.  He indicated that his 
sinusitis cleared with antibotics but recurred after 6-12 
weeks, depending on the weather.  He reported missing 5-6 
days a year because of headaches.  Physical examination 
revealed 20% obstruction of the right nostril.  There was 
minor deflection of the septum off to the right.  The left 
inferin tubunator appeared partially amputated, but he had 
good left nasal airway.  There was no tenderness, crusting or 
purulence.  CT scan showed changes of chronic sinusitis with 
a possible 1.5 centimeter mucous retention cyst or polyp with 
the left maxillary sinus.  There was no evidence of mucosal 
thickening.  The diagnosis was headaches, possibly related to 
sinusitis.  

VA scars examination in August 1998 noted mild depression of 
the veteran's facial scar, approximately .5 millimeters in 
diameter.  The scar was not tender or adherent.  It was 
slightly darker in color than his pinkish skin.  It was not 
considered disfiguring.  There was no inflammation, edema or 
keloid formation.  The scar was noted to be no more than a 
centimeter in length.  

On VA joints examination in August 1998, the veteran 
complained of pain and stiffness in the right ankle, 
especially on standing for long periods of time.  He 
indicated that he took Motrin 800 milligrams as needed, but 
not on a regular basis.  On clinical evaluation, range of 
motion of the right ankle was dorsiflexion to 20 degrees and 
plantar flexion to 40 degrees.  Eversion was slightly 
painful.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding movement.  X-rays of the right ankle were normal.  
The examiner indicated that no functional loss due to pain 
was noted.  It was noted that the veteran walked without a 
limp.  

Medical records from 1998 to 2001 reflect treatment for 
sinusitis, including prescriptions for various medications.  

In July 2002, the rating for chronic sinusitis was increased 
to 10 percent from February 24, 1994.  



Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco, that 
the present level of disability is of primary importance, is 
not applicable.  Fenderson  at 126.  Therefore, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

A.  Chronic Sinusitis 

The veteran's chronic sinusitis is currently rated as 10 
percent disabling under Diagnostic Code 6510.  The veteran's 
claim for service connection was received in February 1994.  
Effective on October 7, 1996, the regulations pertaining to 
evaluations for diseases of the respiratory system changed.  
See 61 Fed. Reg. 46720 (Sept. 5, 1996).  Prior to the 
effective date of the new regulations, the veteran's claim 
for a higher initial evaluation may only be evaluated 
according to the older version of Diagnostic Code 6510.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).  However, 
pursuant to the holding of the Court in Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and the statutory provision of 38 
U.S.C.A. § 5110(g), the increased rating claim must be 
considered under both the old and the new criteria, with the 
most favorable version applied.  Id.  Revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan 
v. West, 12 Vet. App. 55, 57 (1998), vacated on other grounds 
by 251 F.3d 166 (Fed. Cir. 1999).  The reverse is not true 
with respect to application of former schedular criteria 
prospectively.

Prior to October 7, 1996, the veteran's 10 percent rating for 
chronic pansinusitis under Diagnostic Code 6510 contemplated 
moderate sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  A 30 percent rating was warranted for 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating was warranted for 
postoperative residuals, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.96, 
Diagnostic Code 6510 (prior to October 7, 1996).

Effective on October 7, 1996, the veteran's 10 percent for 
sinusitis with nasal polyps under Diagnostic Code 6510 
contemplates chronic pansinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted for chronic osteomyelitis following radical 
surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.97, Diagnostic Code 6510 (from October 7, 1996).  
An incapacitating episode means one that requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic 
Code 6514, Note (2001).

After considering all of the evidence, the Board finds that 
the veteran's sinusitis is no more than moderate in degree.  
Although the veteran has complained of thick discharge and 
crusting, his contentions are not supported by the medical 
evidence of record.  In this regard, the Board notes that the 
August 1998 VA examination was negative for crusting and the 
veteran, himself, denied having purulent discharge.  The 
Board also finds that the evidence does reflect that the 
disorder is productive of more than six non-incapacitating 
episodes of sinusitis a year characterized by headaches, 
pain, and purulent discharge or crusting.  As noted above, 
under the new criteria, an incapacitating episode is one 
which requires bedrest, and the objective medical evidence 
does not support a conclusion that the disorder is severe 
enough to warrant such a situation.  A need for bedrest was 
not noted or recommended in any of the veteran's treatment 
records.  The evidence also has not shown severe sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence as required for a 30 percent rating under the old 
criteria.  The veteran has testified that he gets sinus 
headaches every couple of months or so, depending on the 
weather.  Such frequency is not suggestive of a severe 
condition.  Also, the August 1998 VA examination noted that 
the veteran's sinusitis cleared with antibiotics.  As such, 
the Board finds that at no time during the appeal period has 
the veteran experienced symptomatology that would warrant a 
30 percent rating under either the old or new criteria.  
38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6510 (prior to and from October 7, 1996); Fenderson v. West, 
12 Vet.App. 119 (1999).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



B.  Cyst Removal Scar of the Right Malar Area

The veteran's service-connected scar is currently evaluated 
as noncompensable under Diagnostic Code 7800, which pertains 
to disfiguring scars of the head, face, or neck.  The 
veteran's claim for service connection was received in 
February 1994.  Effective August 30, 2002, the regulations 
dealing with rating skin disabilities was amended.  See 67 
Fed. Reg. 49,596 (July 31, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for a higher 
initial evaluation may only be evaluated according to the 
older version of Diagnostic Code 7800.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000).  However, pursuant to the holding of 
the Court in Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
the statutory provision of 38 U.S.C.A. § 5110(g), the 
increased rating claim must be considered under both the old 
and the new criteria, with the most favorable version 
applied.  Id.  Revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  The reverse is not true with respect to 
application of former schedular criteria prospectively.

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck warrant a noncompensable rating when they are 
slight.  A 10 percent rating is assigned when such scars are 
moderate and disfiguring.  A severe scar warrants a 30 
percent evaluation, especially if it produces a marked or 
unsightly deformity of the eyelid, lip, or auricle.  A 
complete or exceptionally repugnant deformity on one side of 
the face or marked or repugnant bilateral disfigurement 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (prior to August 30, 2002).

From August 30, 2002, a 10 percent rating is warranted when 
there is one characteristic of disfigurement.  With visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, a 30 percent disability rating is warranted.  
A 50 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
An 80 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with six or more characteristics of 
disfigurement.  Tissue loss of the auricle is to be rated 
under Diagnostic Code 6207.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (from August 30, 2002).  

In applying the old schedular criteria to the existing facts, 
the Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 10 
percent disability evaluation under Diagnostic Code 7800.  VA 
examinations in March 1994 and August 1998 indicated that the 
scar did not result in disfigurement.  As such, a higher 
rating is not warranted under the old criteria.  

The Board does find, however, that pursuant to the criteria 
in effect as of August 30, 2002, a 10 percent rating is 
warranted.  A 10 percent rating is warranted for 
disfigurement of the head, face or neck where one of the 
eight characteristics of disfigurement is shown.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (from August 30, 2002).  

According to Note (1) the eight characteristics of 
disfigurement, for the purposes of evaluation under 38 C.F.R. 
§ 4.118 are: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id. 

In this regard, the 1994 and 1998 VA examinations found that 
the scar was slightly or mildly depressed.  Thus, the veteran 
meets the criteria for one characteristic of disfigurement, a 
scar with depressed surface on palpation, to warrant an 
increased rating to 10 percent disabling.  The evidence, 
however, did not show any visible or palpable tissue loss 
which would warrant consideration of a rating in excess of 10 
under the new criteria.  

The Board notes that as the grant of 10 percent is based on 
the new schedular criteria the effective date of the award 
may not be earlier than the effective date of the revised 
criteria, August 30, 2002.  See Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  

C.  Right Ankle Disability 

The veteran's right ankle disability is evaluated as 
noncompensably disabling under Diagnostic Codes 5010-5271.  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5271, when there is marked limitation 
of motion in an ankle, a 20 percent evaluation is assigned.  
If limitation of motion is moderate, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

In this case, the March 1994 revealed that although there was 
pain on dorsiflexion, the veteran had normal range of motion 
of the right ankle.  On VA examination in August 1998, range 
of motion was dorsiflexion to 20 degrees and plantar flexion 
to 40 degrees.  X-rays of the right ankle were negative.  As 
such, the Board finds that, notwithstanding the veteran's 
complaints of pain on dorsiflexion, the medical evidence does 
not show that he has moderate limitation of motion of the 
ankle as required for the assignment of a 10 percent rating 
under Diagnostic Code 5271.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, the August 1998 VA examiner 
specifically stated that there was no functional loss due to 
pain in the right ankle.  In addition, it was noted that the 
veteran walked without a limp and that objective findings 
were negative for edema, effusion, instability, weakness, 
tenderness, redness, abnormal movement or guarded movement.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  As the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for increased compensation, the 
reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right knee disability 
as secondary to service-connected disability is denied.  

Entitlement to service connection for a right hip disability 
as secondary to service-connected disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for chronic sinusitis with decreased smell is denied.  

Prior to August 30, 2002, entitlement to an initial 
compensable evaluation for cyst removal scar of the right 
malar area is denied.  

From August 30, 2002, a 10 percent rating for cyst removal 
scar of the right malar area is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to an increased (compensable) evaluation for 
right ankle disability is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

